                           RUSS AUGUST & KABAT
                       1 Marc A. Fenster (CA SBN 181067)
                       2 mfenster@raklaw.com
                           Reza Mirzaie (CA SBN 246953)
                       3 rmirzaie@raklaw.com
                           Paul A. Kroeger (CA SBN 229074)
                       4 pkroeger@raklaw.com
                           Neil A. Rubin (CA SBN 250761)
                       5 nrubin@raklaw.com
                                                     th
                       6 12424 Wilshire Boulevard, 12 Floor
                           Los Angeles, California 90025
                       7 (310) 826-7474 - Telephone
                           (310) 826-6991- Facsimile
                       8
                       9 Attorneys for Plaintiff
                           Oyster Optics, LLC.
                      10
                                                       UNITED STATES DISTRICT COURT
                      11
RUSS AUGUST & KABAT




                                                      NORTHERN DISTRICT OF CALIFORNIA
                      12
                      13
                           OYSTER OPTICS, LLC,                            Case No. 4:17-cv-05920-JSW
                      14
                                         Plaintiff,                       PLAINTIFF OYSTER OPTICS, LLC’S
                      15                                                  CLAIM CONSTRUCTION
                      16          v.                                      PRESENTATION SLIDES

                      17 CIENA CORPORATION,                               FILED PURSUANT TO THE COURT’S
                                                                          ORDER RE TENTATIVE RULINGS AND
                      18                 Defendant.                       QUESTIONS RE MARKMAN HEARING
                                                                          (ECF NO. 113)
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
 3714-002E                                       PLAINTIFF’S CLAIM CONSTRUCTION PRESENTATION SLIDES
Plaintiff Oyster’s Claim Construction Presentation

Oyster Optics, LLC, v. Ciena Corporation

              Case No. 4:17-cv-05920-JSW

               United States District Court
              Northern District of California

                      July 23, 2020



                                                     1
       “the optical signals”
(‘327 Patent at Claims 1, 14, 25, 36)




                                        2
Oyster Agrees With The Court’s Tentative Construction




Court’s Tentative Construction: “the optical data signals
received on the fiber input from the second optical fiber”




                                                             3
Differences Between The Court’s Tentative and Ciena’s Construction



         Court’s Tentative                          Ciena
“the optical data signals received   “transmitting optical signals” is
on the fiber input from the second   the antecedent basis for “the
optical fiber”                       optical signals”




                                                                         4
“Transceiver Card For Telecommunications” Receives
     Optical Signals From A Different Transceiver

                            •   “Telecommunication” is over a
                                distance between two
                                transceivers, not loop-back.


                            •   Signals travel over different
                                optical fibers

                                 •   Transmit – first optical fiber

                                 •   Receive – second optical
                                     fiber

                            •   Energy level detector between
                                receiver and fiber input can only
                                be measuring optical signals
                                from second optical fiber
                                                                 5
Oyster’s Proposal Consistent With Patent Disclosure


                                     First optical fiber




                                   Second optical fiber




                                                           6
Ciena’s Transceiver-Connected-To-Itself Theory Excludes
                    All Embodiments


                                                        First optical fiber




                                                     Second optical fiber



       Excluding embodiments “is rarely, if ever, correct.”
       SanDisk Corp. v. Memorex Products, Inc., 415 F.3d 1278, 1285 (Fed. Cir.
       2005).                                                                 77
                                                                               7
The Court’s Questions




                        8
Prosecution History Supports the Tentative Construction


May 11, 2009 Rejection over Snawerdt ’592 patent:




                                                          9
Prosecution History Supports the Tentative Construction


May 11, 2009 Rejection over Snawerdt ’592 patent:




                                                    ’592 patent at 4:7–10




                                                                     10
Prosecution History Supports the Tentative Construction


May 11, 2009 Rejection over Snawerdt ’592 patent:




                                                    ’592 patent at 4:11–12




                                                    ’592 patent at 4:38–44




                                                    ’592 patent at 4:49–50

                                                                      11
Dependent Claims Support the Tentative Construction


 ’327 patent claims 1 and 9:




                                                  12
            “receiver”
(‘327 Patent at Claims 1, 14, 25, 36;
     ‘511 Patent at Claims 1, 9
    ‘898 Patent at Claims 1, 14)



                                        13
         Oyster Agrees With The Court’s Tentative Construction



                   Oyster                                      Ciena
No construction necessary (’327                  “received without a modulator”
and ‘511 patents)

“receiver without a modulator” (‘898
patent”)

Court’s Tentative Construction:

“receiver without a demodulator” (‘898 patent)

No construction necessary for the ‘327 and ‘511 patents



                                                                                  14
“Receiver”: No Obligation To Construe Ordinary Words




       The Federal Circuit “has repeatedly held that a
       district court is not obligated to construe terms
       with ordinary meanings, lest trial courts be
       inundated with requests to parse the meaning
       of every word in the asserted claims.”
       O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd.,
       521 F.3d 1351, 1360 (Fed. Cir. 2008)




                                                                   15
  “Receiver” Was Well-Known And Had Straightforward
        Meaning In Context Of Optical Networks



• “Receiver” recognized by POSITA as well-known device.
  Lebby Decl. (Ex. G to Oyster Opening CC Brief) ¶ 37.
• Needs no construction.
• Ciena apparently agree with respect to well-known meaning:
  Defendants’ proposal simply repeats “receiver” and tacks on
  negative limitation
                                  Ciena
               receiver without a demodulator




                                                                16
The Court’s Questions




                        17
Microsoft v. Multi-Tech Systems (Fed. Cir. 2004)




    “Multi–Tech's statements made during the
    prosecution of the ʹ627 patent with regard to the
    scope of its inventions as disclosed in the
    common specification are relevant not only to the
    ʹ627 and ʹ532 patents, but also to the earlier
    issued ʹ649 patent.”

    Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed.
    Cir. 2004)




                                                                          18
Ciena Incorrectly Relies On Broadening Amendment




                                                    Ex. P at 2

• Ciena point to Oct. 21, 2013 amendment to ‘898 claims as alleged
  disclaimer
• Broadened, not disclaimed, after amendment:
   • receiver with or without demodulator
   • “demodulate” a species of “to convert”




                                                                 19
Federal Circuit: Removing Limitation Not A Disclaimer




        •      Amendment to require “non-skin organ cells”
        •      Rejected on written description grounds
        •      Patentee withdrew ”non-skin” amendment
        •      Defendant argued “organ” should exclude skin
        •      Court held: No disclaimer/exclusion, “organ”
               given plain and ordinary meaning


            MIT v. Shire Pharms., Inc., 839 F.3d 1111 (Fed. Cir. 2016).

                                                                          20
        Patentee Did Not Acquiesce In Rejection


• Defendants incorrectly argue that patentee acquiesced in
  enablement rejection
• No so:
   • Broadening amendment not acquiescence
   • Patentee argued broadened claims enabled. Ex. P at 8.
• Examiner’s enablement rejection incorrect:
   • POSITA understood modulated signals must be demodulated
     by demodulators known in the art. Lebby Decl. ¶ 37; Lebby
     Dep. 132:17-22.
• At most, ‘898 prosecution is “ambiguous or amenable to multiple
  reasonable interpretations” and therefore not disclaimer. Tech.
  Properties Ltd. LLC v. Huawei Techs. Co., 849 F.3d 1349, 1357-58
  (Fed. Cir. 2017).                                                21
    Even If Disclaimer, Does Not Apply To Predecessor
                ‘327 And ‘511 Patent Claims


• Ciena incorrectly argue that alleged disclaimer applies to all
  “receiver” claims
• Prosecution disclaimer “may arise from disavowals made during
  prosecution of ancestor patent applications.” Ormco Corp. v. Align
  Technology, Inc., 498 F.3d 1307, 1314 (Fed. Cir. 2007).
• Amendment here not made in an ancestor
    • Amendment on Oct. 21, 2013
    • ‘327 patent issued Nov. 17, 2009
    • ‘511 patent issued Feb. 12, 2013




                                                                   22
         Acquiesence Does Not Justify Limiting the
            Scope of the Earlier-Issued Patents


• The amendment in the ‘898 Patent’s prosecution history does not
  rise to the level of clear and unmistakable disclaimer.


• The amendment in the prosecution history is at most a
  “statement” by the applicant by implication, not a “clear
  statement” regarding claim scope.


• The amendment broadened the claims, did not disavow any claim
  scope.




                                                                    23
                Public Policy Considerations


• Notice function: the public should be able to rely on “definitive
  statements” in the prosecution history. Aylus Networks, Inc. v.
  Apple Inc., 856 F.3d 1353, 1359-60 (Fed. Cir. 2017).
• But:
    • The broadening amendment regarding the “receiver” term is
      not a “definitive” statement regarding claim scope suggesting
      it is “without a demodulator.”
• The second rationale from Aylus is also relevant.
    • It would be unfair for accused infringers if an applicant could
      obtain an earlier patent to obtain allowance, and then
      strategically disclaim scope in subsequent applications to
      strengthen validity for both later-issued and earlier-issued
      patents.
                                                                        24
“receiver … configured to convert the
second optical signal to output data”
     (‘898 Patent at Claims 1, 14)




                                        25
         Oyster Agrees With The Court’s Tentative Construction



                   Oyster                            Ciena
“receiver without a modulator” (‘898 “received that converts the second
patent”)                             optical signal from optical to
                                     electronic form to recover the data
                                     carrier by the second optical signal”


Court’s Tentative Construction:

“receiver without a demodulator” (‘898 patent)




                                                                        26
Ciena’s Proposal Imports Limitations in the Specification into the Claims



                                  Ciena
  “received that converts the second optical signal from optical to
  electronic form to recover the data carrier by the second optical
  signal”




                                                                      27
Importing Limitations Inappropriate Without Clear Intent



         “We do not import limitations into claims from
         examples or embodiments appearing only in
         a patent's written description, even when a
         specification    describes    very     specific
         embodiments of the invention or even
         describes only a single embodiment, unless
         the specification makes clear that “the
         patentee ... intends for the claims and the
         embodiments in the specification to be strictly
         coextensive.”                                 .”
         JVW Enterprises, Inc. v. Interact Accessories, Inc., 424 F.3d 1324,
         1335 (Fed. Cir. 2005)
                                                                               28
                   No Basis To Limit Claims To
           Convert Optical Signals into Electronic Form



• Both two instances in the ‘898 Patent specification that mention
  conversion of optical signals to electronic form cited by Ciena do not
  support limiting ”receiver”:

    • The first is to the ‘898 Patent’s discussion of prior art that does
      not even use the word “receiver.” See ‘898 Patent, at 1:42-45.

    • The second is to a discussion of a “preferred embodiment.” See
      ‘898 Patent, at 3:65, 5:2-5.

• No indication in the specification of intent to limit claims to
  descriptions of embodiments or the prior art.

                                                                            29
         No Basis To Limit Claims To Conversion Which
                       “Recover[s] Data”



• Only one instance in the ‘898 Patent specification, describing a
  “preferred embodiment,” mentions recovering data. See ‘898 Patent,
  at 3:65, 5:2-5.

• Again, no indication in the specification that preferred embodiments
  discussed are intended to be “strictly coextensive”




                                                                         30
                    The Court’s Questions




• Photonic computing (no requirement that photons be converted
  into electronic form)

• Even if optical signals could be converted only to electronic form
  to derive data at the time, there is no basis to limit “receiver” to
  the state of the known technology.



                                                                         31
Claim Scope Not Limited by Current Technology




     “Our case law allows for after-arising
     technology to be captured within the literal
     scope of valid claims that are drafted
     broadly enough.”
     Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1371–72 (Fed.
     Cir. 2008)




                                                                        32
“phase modulate” / “phase modulator”
  (‘327 Patent at Claims 3, 16, 27, 37;
         ’511 Patent at Claim 9;
      ’898 Patent at Claims 3, 17)



                                          33
Oyster Agrees With The Court’s Tentative Construction




Court’s Tentative Construction: “alter the phase of light
without intentionally altering amplitude to create an optical
signal having a phase that is representative of data”




                                                                34
                Differences Between the Constructions



               Oyster                                   Ciena
“alter the phase of light to create an   “alter the phase of light while
optical signal having a phase that is    keeping the amplitude of the
representative of data. Use of           light constant to create an optical
phase modulation excludes use            signal that is representative of
of amplitude modulation.”                data”


  Court’s Tentative Construction: “alter the phase of light
  without intentionally altering amplitude to create an
  optical signal having a phase that is representative of data”


                                                                           35
       Oyster Concerns with the Tentative Construction



Court’s Tentative Construction: “alter the phase of light
without intentionally altering amplitude to create an
optical signal having a phase that is representative of data”

 How is “intent” measured?

 Claims directed to a form of “modulation,” i.e. modifying
 light to represent data.

 Variations in amplitude that do not exist to represent data
 not relevant to whether there is “phase modulation.”
                                                                36
The Court’s Questions




                        37
Q1. Distinction Between Amplitude Alteration and Modulation




 Both parties’ proposals exclude use of amplitude modulation

 Ciena’s proposal goes further and improperly excludes any
 variation or alteration of amplitude




                                                               38
Q1. Distinction Between Amplitude Alteration and Modulation


Judge Gilstrap distinguished between amplitude modulation and
mere alteration or variation:




                                            Ex. C at 7–8

                                                           39
Q2. Patents Claim a Form of Modulation—and Are Silent On
      Amplitude Variations That Do Not Encode Data




No evidence in the record of any phase modulator that has
ever actively stabilized amplitude

Claims say what modulation is used; no support in the claims
for going beyond limiting the form of modulation; no
disclaimer or lexicography concerning “altering” or “variation”
that is not modulation
                                                              40
Q3. What Is Necessary to Achieve Benefit?




                                 ’327 patent at Fig. 3, 5:32–37




                                                                  41
Q4. Oyster White Paper Is Referring to Other Patents




 White paper refers to technology “patented” in 2003:

                                       Ex. M




                                                        42
Q4. Oyster White Paper Is Referring to Other Patents




                                             Ex. M at 15




                                             ’816 Patent,
                                             Figure 1




                                             ’816 Patent,
                                             at 3:19–22
                                                            43
Q5. No Evidence “Continuous Phase Modulation” Was Used




No evidence of use of “continuous phase modulation” at the
time in the record

Contemporaneous evidence from inventor’s other patents
suggest “continuous phase modulation” not used



                                                             44
Q5. No Evidence “Continuous Phase Modulation” Was Used




                                  ’592 patent at 4:11–17




                                                      Ex. C at 12


                                                                    45
“a transmitter having a laser, a modulator,
and a controller” (‘327 Patent at Claims 1,
  14, 25, 26; ‘898 Patent at Claims 1, 14)




                                          46
      “a transmitter having a laser, a modulator, and a controller”



                   Oyster                                              Ciena
No construction necessary:                        “a transmitter having a laser, modulator, and a
“a transmitter having a laser, a modulator, and   controller located within the transmitter”
controller”




Court’s Tentative Construction: “a transmitter containing a laser, modulator, and a controller”




                                                                                                  47
“Having”: No Obligation To Construe Ordinary Words




      The “claim construction inquiry ... begins
      and ends in all cases with the actual
      words of the claim.”
      Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 20)




                                                                                  48
“Clear and Unmistakable” Language Required To Limit Terms



          “There are only two exceptions to this general
          rule” that terms are “given their ordinary and
          customary meaning”:
          (1) the patent “clearly set forth a definition of
              the disputed claim term,” or
          (2) there is a “clear and unmistakable
              disclaimer.”
          Thorner v. Sony Computer Enter. Am. LLC, 669 F.3d 1362, 1365-1367 (Fed. Cir. 2012).




                                                                                        49
Court’s Question – Being “Within” Transmitter Is Not a
Claim Limitation




                                                         50
Plain Meaning of “Having” Is Broader Than “Within”




 Ex. T, Institution Decision, CaseIPR2018-00070, at 17 (emphasis added).




                                                                           51
Plain Meaning of “Having” Is Broader Than “Within”



 • Definition makes clear that only some, but not all, of the term’s plain
   meaning is to ”contain” or “hold’

      • “Containing” or “holding” even in part is sufficient




  • Patents use the narrower term “comprising” when describing elements
    “contained”




                                                                             52
Ciena’s Citations to Specification Conflate the Transceiver Card
(Which Has Both a Transmitter and Receiver) And Transmitter




‘898 Patent at 2:26-29




‘898 Patent at 6:36-42

                                                                   53
No Prosecution History Disclaimer – Statements At Issue
Were Not About A “Transmitter”




  Ex. AA, Patent Owner’s Preliminary Response, at 25.

                                                          54
Petitioner Cisco Admitted That Its Art Did Not Include A
Laser




  Ex. V, Case IPR 2017-01870m Patent Owner Preliminary Response at 21




                                                                        55
Standard For Prosecution History Disclaimer Is Not Met




        Where “statements in the prosecution history
        are subject to multiple reasonable
        interpretations, they do no constitute clear and
        unmistakable disclaimer”


        Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1332 (Fed. Cir. 2004).




                                                                                        56
                          1                             CERTIFICATE OF SERVICE
                          2        I hereby certify that the counsel of record who are deemed to have consented
                          3 to electronic service are being served on July 22, 2020 with a copy of this document
                          4 via the Court’s ECF system.
                          5
                          6 DATED: July 22, 2020                         Respectfully submitted,
                          7
                          8                                              By: /s/ Reza Mirzaie
                          9                                                  Reza Mirzaie
                         10
                         11
   RUSS AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28

3714-002E
